DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments filed January 28, 2021 have been entered.  Claims 1, 3-13 and 15-20 remain pending in the application.
Allowable Subject Matter
Claims 1, 3-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, DeMoss (U.S. Publication No. 2010/0257675) is cited as being of interest for disclosing a coil-in-coil spring 100, comprising a continuous wire (paragraph 0024, “the spring is wound from a single strand”) forming an inner coil 20, and an outer coil 10 extending around the inner coil 20 and having a substantially cylindrical shape (Figure 1, 2, 4, and 5), wherein the inner coil 20 includes a plurality of helical convolutions 70  and an upper end convolution (where the upper end convolution is the uppermost convolution, Figure 5), the plurality of helical convolutions 70 and 50 of the inner coil 20 extending from a lower end of the coil-in-coil spring 100 to the upper end convolution of the inner coil 20, said inner coil 20 increasing in diameter from said upper end to said lower end (Figure 1, 2, and 5, where the diameter of the inner spring 20 is smaller towards the top of the inner spring and increases in diameter and paragraph 0010), and wherein the outer coil 10 includes a plurality of helical convolutions 60 and an upper end convolution 30 (Figure 4) the plurality of helical convolutions 60 of the outer coil 10 extending from the lower end of the coil-in-coil spring 100 to the upper end convolution 30 of the outer coil 10, said outer coil 10 having a constant pitch wherein said 
DeMoss does not disclose wherein the inner coil and the outer coil each have an uncompressed height, and wherein the uncompressed height of the inner coil is about 75% of the uncompressed height of the outer coil.
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided DeMoss so that the uncompressed height of the inner coil is about 75% of the uncompressed height of the outer coil, because it would have been an obvious matter of design choice to select the size of the diameter of the upper end convolution of the outer coil to be 66mm because there is no invention in merely changing the size or proportion of an article without changing its function.  Furthermore, it would have been an obvious matter of design choice to select the claimed size, because Applicant has not disclosed that having such a size itself solves any stated problem, the claimed size does not provide any unexpected result, and it appears that the invention would perform equally well where the spring is of another size or proportion.  Overall, Applicant has not established any criticality of the claimed size, and thus selecting the claimed size would be an obvious matter of design choice.  In this regard, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) and MPEP 2144.04 are relevant.
Additionally, DeMoss does not disclose the inner coil having a substantially conical shape increasing in pitch from said upper end to said lower end, said outer coil having a constant diameter.


    PNG
    media_image1.png
    331
    244
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DeMoss so that the inner coil has a substantially conical shape as taught by Kiliꞔ, because conical springs have non-linear spring constants, meaning that they compress significantly under a light person but do not full compress under a heavier person, providing both with similar levels of comfort (see DeFranks, U.S. Publication No. 2011/0148018, paragraph 0004). 
Regarding claim 18, DeMoss is cited as being of interest for disclosing a mattress 400, comprising:  a plurality of coil-in-coil springs 100 arranged in a matrix and defining a first support surface and a second support surface opposite the first support surface, each of the plurality of coil-in- coil 100 springs comprising a continuous wire (paragraph 0024, “the spring is wound from a single strand”) forming an inner coil 20 and an outer coil 10 extending around the inner 

    PNG
    media_image2.png
    438
    475
    media_image2.png
    Greyscale

DeMoss does not disclose wherein the inner coil and the outer coil each have an uncompressed height, and wherein the uncompressed height of the inner coil is about 75% of the uncompressed height of the outer coil.
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided DeMoss so that the uncompressed height of the inner coil is about 75% of the uncompressed height of the outer coil, because it would have been an obvious matter of design choice to select the size of the diameter of the upper end convolution of the outer coil to be 66mm because there is no invention in merely changing the size or proportion of an article without changing its function.  Furthermore, it would have been an obvious matter of design choice to select the claimed size, because Applicant has not disclosed that having such a size itself solves any stated problem, the In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) and MPEP 2144.04 are relevant.
Additionally, DeMoss does not disclose the inner coil having a substantially conical shape increasing in pitch from said upper end to said lower end, and said outer coil having a constant diameter, the inner coil having a substantially conical shape.
Kiliꞔ is cited as being of interest for teaching an inner coil having a substantially conical shape, increasing in diameter from said upper end to said lower end, an inner coil having a substantially conical shape (see annotated figure 3, above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DeMoss so that the inner coil has a substantially conical shape as taught by Kiliꞔ, because conical springs have non-linear spring constants, meaning that they compress significantly under a light person but do not full compress under a heavier person, providing both with similar levels of comfort (see DeFranks, paragraph 0004). 
Spinks (U.S. Publication No. 2002/0152554) is cited as being of interest for disclosing an outer coil 4 having a constant diameter, so as to have a cylindrical shape (the diameter being defined by retention line 12, Figure 2).  Additionally, DeFranks (U.S. Publication No. 2011/0148018) is cited as being of interest for disclosing a coil 100 increasing in pitch from said upper end 103 to said lower end 104, wherein the varying diameter and pitch of said inner coil provides the coil-in-coil spring a variable and non-linear response to loading (Figure 1A and paragraphs 0004-0030).  However, there would be no motivation to combine the teachings of . 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ALISON N LABARGE/Examiner, Art Unit 3673   

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673